Citation Nr: 0322652	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to an increased disability rating for status 
post coronary artery bypass grafting surgery (also referred 
to herein as a "cardiovascular disability"), currently 
rated as 60 percent disabling.

2.  Entitlement to an effective date prior to May 24, 2000 
for service-connected status post coronary artery bypass 
grafting surgery, currently rated as 60 percent disabling,

3.  Entitlement to an effective date prior to June 16, 1999 
for residual scars service-connected status post coronary 
artery bypass grafting surgery, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to August 
1979.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision rendered 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeared 
and testified in December 2002 before the undersigned 
Veterans Law Judge, sitting in Honolulu, Hawaii.

During the hearing, the veteran presented testimony 
concerning entitlement to an increased disability rating for 
residual scars secondary to service-connected status post 
coronary artery bypass grafting surgery, currently rated as 
10 percent disabling.  This claim his hereby referred to the 
RO for appropriate action.


REMAND

A review of the claims file reveals that although VA and 
private medical professionals have closely monitored the 
veteran's cardiovascular disease for several years, it does 
not appear that the veteran has undergone a comprehensive 
cardiovascular examination since July 1999.  Moreover, the 
most recent medical record contained in the claims file 
relating to his cardiovascular disability is dated in May 
2002.  Therefore, in order to properly evaluate the veteran's 
cardiovascular disability, more recent medical data should be 
obtained.

Concerning the veteran's earlier effective dates claims for 
service-connected status post coronary artery bypass grafting 
surgery, currently rated as 60 percent disabling, and 
residual scars, currently rated as 10 percent disabling, the 
record reveals that although the veteran has expressed timely 
disagreement or dissatisfaction in August 2000 to an October 
1999 rating decision, the RO has not produced the statement 
of the case (SOC) on these issues as required by 38 C.F.R. 
§ 19.26 (2002).  While the Board may not exercise 
jurisdiction on claims in the absence of a properly perfected 
appeal, these issues must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim.  The notice should also identify 
the type of evidence needed for the 
veteran to show that he meets the 
criteria for the next higher rating.  The 
RO should also conduct any additional 
development of this case that is deemed 
necessary.

2.  The RO should obtain any VA medical 
records concerning the veteran's 
treatment for his cardiovascular 
disability since May 2002 that are not 
already of record.  The RO should also 
ask the veteran to identify any relevant 
private medical records, and obtain 
copies of any such records.

3.  The veteran should be scheduled for a 
VA cardiovascular examination to evaluate 
his claim of entitlement to a disability 
rating in excess of 60 percent for status 
post coronary artery bypass grafting 
surgery.  The examiner should review the 
claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.104, Diagnositic Code 7017.  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case, or in the case of the earlier 
effective date claims, a statement of 
the case,  should be issued and the 
matter be returned to the Board  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




